DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 18, 2020 has been entered. 	This Office Action is in response to Applicant's arguments filed on September 18, 2020. Claim(s) 1-3 and 5-8 are pending and examined herein.

Response to Arguments
	Applicant’s amendments and arguments with respect to the 103 rejection of claims 1-3 and 5-7 as being unpatentable over Taneja (US Patent 9,283,197) of record has been fully considered but are not persuasive as Applicant is arguing based on amended claims. In light of the amendments said rejection is hereby withdrawn.
	The new rejections are made in the Non-Final Office action below as necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Taneja (US Patent 9,283,197) of record in view of Hospira (2004, IDS of 9/18/2020, 1st entry, page 29) of record and Schug (CNS Drugs, 2006).
 	Taneja teaches methods of using these more potent and less toxic liquid formulations of l-epinephrine as eye drops to provide mydriasis during intraocular surgery; as a solution for nebulization to provide bronchodilation and relief of bronchospasm to asthmatics and those with chronic obstructive pulmonary disease; as a solution combined with analgesics for injection, including lidocaine for dental as a solution for intravenous injection to relieve hypotension associated with certain types of shock and fluid refractory shock, including septic shock (column 6, lines 6-24). 
 	Taneja teaches liquid pharmaceutical formulation of preservative-free and sulfite-free, 1 mg per mL l-epinephrine sterile solution for uses including injection; said liquid pharmaceutical formulation having a pH between 2.8 and 3.3; said liquid pharmaceutical formulation compounded in an aqueous solution as 1.0 to 1.06 mg/mL l-epinephrine, and further including a tonicity agent; said liquid pharmaceutical formulation having no more than 6.5% total impurities at release, including no more than 6% d-epinephrine and no more than 0.5% adrenalone, and no more than 12.5% total impurities over a shelf-life of at least 12 months, including no more than 12% d-epinephrine (thereby meeting the limitations of claim 8) and no more than 0.5% adrenalone; said liquid pharmaceutical formulation stored in a container with an inert gas prior to use. 
 	Taneja teaches the use of sterile containers including, but not limited to, glass ampules, glass vials with caps, glass bottles with caps, and syringes to make prefilled syringes or auto injectors.  Other inert gases, instead of or in addition to nitrogen, can be used for the manufacturing process.  Other concentrations of sulfite-free, l-
 	Taneja does not teach treatment of cardiac arrhythmia nor the administration of l-epinephrine in the subarachnoid or epidural space. 
  	Hospira teaches epinephrine is used to relieve respiratory distress due to bronchospasm, to provide rapid relief of hypersensitivity reactions to drugs and other allergens, and to prolong the action of anesthetics. Its cardiac effects may be of use in restoring cardiac rhythm in cardiac arrest due to various causes. Hospira teaches epinephrine injection can be used to prolong the action of anesthetics used in local and regional anesthesia (page 2, Indications and Usage).
 	Schug teaches the subarachnoid use of local anesthetic was the first neuraxial technique and is usually called spinal anesthesia. It is most commonly used for operations below the umbilicus, in particular orthopedic surgery to the lower extremities and for cesarean delivery (page 920, column 1, section 1.4.1 Subarachnoid Techniques). 
 	Schug teaches neuraxial epinephrine, both by direct binding to α-adrenoceptors and by reducing clearance of other neuraxial drugs as a result of its vasoconstrictive effects, is an effective adjuvant in this setting. Epinephrine has been added to intrathecal local anesthetics to increase the quality and duration of anesthesia or analgesia for some time. More recent clinical trials demonstrate efficacy when epinephrine is added to thoracic epidural infusions of local anesthetic and opioid, with 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that the l-epinephrine sterile solutions for intravenous injection in the treatment of cardiac arrest as taught by Taneja would also be employed to treat cardiac arrhythmia. The motivation, provided Hospira, teaches that epinephrine is effective in restoring cardiac rhythm in cardiac arrest. Moreover, the skilled artisan would find administering epinephrine not only by intravenous injection as taught by Taneja, but also via a subarachnoid space or epidurally. Schug teaches that subarachnoid and epidural administrations are known and most commonly used for operations, in particular orthopedic surgery to the lower extremities and for cesarean delivery. Specifically, epinephrine is taught as an epidural infusion used to increase the quality and duration of anesthesia or analgesia. Thus one of ordinary skill in the art would have administered the epinephrine compositions for treating cardiac arrest and hypotension as taught by Taneja and employed said formulation for treatment of cardiac arrhythmia wherein the formulation is administered subarachnoidally or epidurally.  
	Moreover, Taneja does not teach the diluent of the formulation as dextrose and a saline-containing solution or the protection of solution from light to avoid degradation.
 	The skilled artisan would take would take precautions to store the compositions as taught by Taneja under such conditions to avoid degradation from light.  

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
 	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-3 and 5-8 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627